Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 1 of 15           PageID #: 279




                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


   LYNDA STREEPER,                            Case No. 19-cv-00394-DKW-RT

                Plaintiff,
                                              ORDER GRANTING MOTION FOR
         vs.                                  PARTIAL DISMISSAL OR, IN THE
                                              ALTERNATIVE, FOR PARTIAL
   DAVID BERNHARDT, in his capacity           SUMMARY JUDGMENT
   as Secretary, Department of the
   Interior,

                Defendant.


                                   INTRODUCTION

        Defendant moves for dismissal or summary judgment of two claims of

  alleged retaliation Plaintiff suffered while working for Defendant, arguing that

  Plaintiff failed to administratively exhaust those claims. In response, Plaintiff

  argues that her retaliation claims were exhausted either because she raised them in

  her administrative Complaint of Discrimination or because her retaliation claims

  are “like or reasonably related to” her claims of disability discrimination. The

  Court agrees with Defendant. First, by no measure can the sole act of Plaintiff

  checking a box on her Complaint of Discrimination form be considered exhausting

  her retaliation claims. Second, the retaliation and disability discrimination claims

  here are fundamentally different in the nature of the investigation they require and
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 2 of 15            PageID #: 280




  the elements of each cause of action. They are not, in other words, “like or

  reasonably related to” each other. Accordingly, Defendant's Motion is

  GRANTED.

                             FACTUAL BACKGROUND

        Plaintiff Lynda Streeper began working as an IT Specialist with the U.S.

  Fish and Wildlife Service in December 1998. Compl. at ¶ 18, Dkt. No. 1; Answer

  at ¶ 6, Dkt. No. 20. In approximately December 2001, Streeper was transferred to

  an Ecological Services office in Honolulu, Hawai‘i. Compl. at ¶ 19; Answer at ¶

  6.

        On May 19, 2010, Streeper filed a Complaint of Discrimination with the

  U.S. Department of the Interior (Department or Defendant). Compl. of Discrim.

  at 1, Dkt. No. 34-2. Therein, Streeper checked boxes indicating her belief that she

  was discriminated against on the bases of physical disability and reprisal. Id.

  More specifically, in three allegations of discrimination, Streeper stated that she

  was discriminated against on the basis of: (1) her physical disabilities in September

  2009 when her request to work at any alternative site or telework was denied; (2)

  her physical disabilities on multiple occasions when her employer failed to enter

  into an interactive communication over her request to be assigned to a different

  worksite or transferred to another position; and (3) her disabilities on multiple


                                             2
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 3 of 15            PageID #: 281




  occasions when her employer failed to provide guidance that would have allowed

  her to receive worker’s compensation and failed to offer any reasonable

  accommodations. Id. at 2. In filing her Complaint of Discrimination, Streeper

  was represented by counsel. 3/8/10 Designation of Representative, Dkt. No. 34-2

  at 4.

          On August 4, 2010, the Department partially accepted and partially

  dismissed Streeper’s Complaint of Discrimination. 8/4/10 Letter of Partial

  Acceptance/Partial Dismissal, Dkt. No. 34-3. In doing so, the Department

  identified the following claims from the Complaint of Discrimination: (1) whether

  Streeper was discriminated against on the basis of physical disability and subjected

  to an ongoing failure to reasonably accommodate from November 12, 2009

  through May 4, 2010; (2) whether Streeper was discriminated against on the basis

  of physical disability and subjected to an ongoing failure to reasonably

  accommodate from 2006 through September 22, 2009; and (3) whether Streeper

  was discriminated against on the basis of physical disability when she was not

  provided with guidance about receiving worker’s compensation. Id. at 1-2. The

  Department accepted the first claim for investigation, dismissed the second claim

  as untimely, and dismissed the third claim for failure to state a claim. Id. at 3-4.

  The Department instructed Streeper to review the accepted claim carefully and


                                             3
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 4 of 15          PageID #: 282




  submit a statement if she believed the claim had not been correctly identified. Id.

  at 3. Failure to do so would result in the Department concluding that the claim

  had been properly identified. Id. The Partial Acceptance/Partial Dismissal was

  sent to Streeper’s counsel. Id. at 1. On August 26, 2010, the Department revised

  the accepted claim to include alleged failures to reasonably accommodate Streeper

  from October 29, 2009 through July 31, 2010. 8/26/10 Letter, Dkt. No. 34-4.

  The record reflects that this revision occurred following the Department’s receipt

  of a response from Streeper’s counsel stating that the Department had not

  identified the appropriate date range for the claim. 12/4/12 Final Agency

  Decision at 1 n.1, Dkt. No. 34-5.

        On December 4, 2012, a Final Agency Decision was issued, finding that

  Streeper was neither denied a reasonable accommodation nor subjected to

  discrimination on account of her disability. Id. at 21.

        On September 16, 2015, the Equal Employment Opportunity Commission

  (EEOC) affirmed the dismissal of Streeper’s claim concerning worker’s

  compensation, but reversed the dismissal of the claim found to be untimely and

  vacated the finding of no discrimination. 9/16/15 EEOC Decision, Dkt. No. 34-6.

  The EEOC remanded for investigation into Streeper’s claim of an ongoing failure

  to provide a reasonable accommodation. Id. at 6.


                                            4
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 5 of 15                 PageID #: 283




         On October 2, 2015, the Department issued an Acceptance Letter, accepting

  for investigation Streeper’s allegations that she was not provided with a reasonable

  accommodation of her disabilities starting in 2006. 10/2/15 Acceptance Letter at

  1-2, Dkt. No. 34-8 at 2-3. The Acceptance Letter was sent to Streeper’s counsel.

  Id. at 1.1

         On April 9, 2019, an Administrative Judge for the EEOC granted the

  Department’s motion for summary judgment and dismissed Streeper’s claims of

  discrimination. 4/9/19 Decision and Order, Dkt. No. 34-9.

                              PROCEDURAL BACKGROUND

         Streeper initiated this action with the filing of a Complaint on July 22, 2019.

  Dkt. No. 1. In the Complaint, Streeper asserts five claims for relief: (1) denial of a

  reasonable accommodation in violation of the Rehabilitation Act; (2) retaliation in

  violation of the Rehabilitation Act (Count Two); (3) retaliation in violation of the

  Rehabilitation Act (Count Three); (4) disability discrimination in violation of the

  Rehabilitation Act; and (5) improper medical inquiries in violation of the

  Rehabilitation Act and the Americans with Disabilities Act (ADA).



  1
   The Acceptance Letter was re-issued on April 15, 2016 after the EEOC denied the Department’s
  request for reconsideration. 4/15/16 Acceptance Letter at 1, Dkt. No. 34-8 at 5; 4/8/16 EEOC
  Decision, Dkt. No. 34-7. The April 15, 2016 Acceptance Letter was also sent to Streeper’s
  counsel. 4/15/16 Acceptance Letter at 1.

                                                5
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 6 of 15              PageID #: 284




        On March 9, 2020, Defendant filed a motion for partial dismissal or, in the

  alternative, for partial summary judgment of Counts Two and Three (“the

  motion”), along with a concise statement of facts and accompanying exhibits.

  Dkt. Nos. 33-34. Streeper filed an opposition to the motion, Dkt. No. 45, and

  Defendant filed a reply, Dkt. No. 47. This Order now follows.

                               STANDARD OF REVIEW

  I.    Federal Rule of Civil Procedure 12(b)(1)

        Pursuant to Federal Rule of Civil Procedure 12(b)(1), a party may move to

  dismiss a claim for lack of subject matter jurisdiction. When presented with an

  argument under Rule 12(b)(1), “the district court is ordinarily free to hear evidence

  regarding jurisdiction and to rule on that issue prior to trial, resolving factual

  disputes where necessary.” Augustine v. United States, 704 F.2d 1074, 1077 (9th

  Cir. 1983). Where the court considers evidence outside the pleadings for this

  purpose, “[n]o presumptive truthfulness attaches to plaintiff’s allegations, and the

  existence of disputed material facts will not preclude the trial court from evaluating

  for itself the merits of jurisdictional claims.” Id.

  II.   Federal Rule of Civil Procedure 56

        Pursuant to Federal Rule of Civil Procedure 56(a), a party is entitled to

  summary judgment “if the movant shows that there is no genuine dispute as to any


                                              6
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 7 of 15                   PageID #: 285




  material fact and the movant is entitled to judgment as a matter of law.” The

  moving party is entitled to judgment as a matter of law when the non-moving party

  fails to make a sufficient showing on an essential element of a claim in the case on

  which the non-moving party has the burden of proof. Celotex Corp. v. Catrett,

  477 U.S. 317, 323 (1986). In assessing a motion for summary judgment, all facts

  are construed in the light most favorable to the non-moving party. Genzler v.

  Longanbach, 410 F.3d 630, 636 (9th Cir. 2005).2

                      RELEVANT EXHAUSTION PRINCIPLES

         Before pursuing a Rehabilitation Act claim in district court, a plaintiff is

  required to exhaust her administrative remedies with the EEOC. Leong v. Potter,

  347 F.3d 1117, 1121 (9th Cir. 2003). Substantial compliance with the exhaustion

  requirement is a jurisdictional prerequisite and “[t]he jurisdictional scope of the

  plaintiff’s court action depends on the scope of the EEOC charge and

  investigation.” Id. at 1122. Although the specific claims raised before a district



  2
   In its memorandum supporting the motion, Defendant also references Federal Rule of Civil
  Procedure 12(b)(6) as a basis for dismissing Counts Two and Three. Dkt. No. 33-1 at 6; see
  also Dkt. No. 45-1 at 12. However, nowhere therein does Defendant explain how Counts Two
  and Three can be dismissed for failure to state a claim–the basis of a Rule 12(b)(6) argument–
  while considering the exhibits attached to the motion. See United States v. Ritchie, 342 F.3d
  903, 908–09 (9th Cir. 2003) (explaining that, when a court considers evidence outside the
  pleadings, a Rule 12(b)(6) motion to dismiss should normally be converted into a Rule 56 motion
  for summary judgment, except in certain situations). Therefore, the Court does not consider
  Rule 12(b)(6) as a basis for dismissal herein.

                                                 7
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 8 of 15            PageID #: 286




  court ordinarily must be presented to the EEOC, the court “has jurisdiction over

  any charges of discrimination that are ‘like or reasonably related to’ the allegations

  made before the EEOC, as well as charges that are within the scope of an EEOC

  investigation that reasonably could be expected to grow out of the allegations.”

  Id. (quoting Sosa v. Hiraoka, 920 F.2d 1451, 1456 (9th Cir. 1990)).

                                     DISCUSSION

        The Court addresses the following two issues in turn: (1) whether Plaintiff

  presented her claims of retaliation to the EEOC; and, if not, (2) whether Plaintiff's

  claims of retaliation are “like or reasonably related to” the allegations made before

  the EEOC.

        1.     Presentment

        Put simply, Plaintiff did not present her claims of retaliation to the EEOC in

  any meaningful sense. In fact, the only indication that Plaintiff wished to assert a

  retaliation claim was a check mark she placed next to the word “[r]eprisal” on the

  Complaint of Discrimination form. Nowhere else is the word retaliation (or

  reprisal) used or, more importantly, any words indicating that Plaintiff was

  retaliated against. Instead, as the “[a]llegation(s) of discrimination” in her

  administrative complaint make evident, all complaints of discrimination alleged

  therein concern disability discrimination and that alone.


                                             8
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 9 of 15                PageID #: 287




        Moreover, to the extent further evidence is necessary, Plaintiff’s conduct

  after filing her Complaint of Discrimination further demonstrates that retaliation

  claims were never presented during her administrative proceeding. Notably,

  although Plaintiff responded to the Department's August 4, 2010 Acceptance Letter

  and asked for the dates of her accepted disability claim to be expanded, she did not

  ask the Department to resurrect her retaliation claim that was not included among

  those considered by the Department, as described in its August 2010 letter.

  Moreover, after appealing the December 4, 2012 Final Agency Decision, Plaintiff

  once again did not challenge the purported failure to consider a retaliation claim.

  Finally, after receiving the October 2, 2015 and April 15, 2016 Acceptance Letters,

  there is no evidence that Plaintiff requested consideration of a retaliation claim. In

  this light, even from Plaintiff’s own counseled perspective, she did not present a

  retaliation claim in her administrative proceeding.

        Plaintiff’s arguments to the contrary are misplaced. First, “checking the

  box” is not a “telling” intent to pursue a claim, let alone “dispositive” of

  exhaustion. See Dkt. No. 45-1 at 7. Notably, the case to which Plaintiff cites,

  B.K.B. v. Maui Police Dep’t, 276 F.3d 1091 (9th Cir. 2002), says nothing to the

  contrary. Rather, it is true that the plaintiff in B.K.B., like Streeper here, checked

  a box, but that was only one of many factors supporting the B.K.B. court’s


                                             9
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 10 of 15                      PageID #: 288




  conclusion that a charge of sexual harassment had been made. Id. at 1103. The

  other factors, which Plaintiff conveniently fails to mention, are clearly absent here.

  For example, in B.K.B., the Ninth Circuit gave the plaintiff’s allegations a

  “broad[]” reading because she was acting as a layperson in making them. That is

  not the case here, where Plaintiff was represented by counsel when she, inter alia,

  made her allegations in the Complaint of Discrimination and when she responded

  to the August 4, 2010 Acceptance Letter. In addition, in B.K.B., the plaintiff,

  albeit less “artfully” than might have been the case, alleged facts in her pre-

  complaint questionnaire that provided “additional detail to the allegations of

  harassment….” Id. at 1102-03. Here, Plaintiff’s allegations of discrimination

  provided no detail with respect to the allegations of retaliation she wishes to now

  raise. As a result, the Court finds that Plaintiff failed to present her claims of

  retaliation to the EEOC.34



  3
    In her opposition, Plaintiff asserts that, apart from checking a box, she also “pursued her claim
  of retaliation during discovery in the administrative forum.” Dkt. No. 45-1 at 8. There is,
  however, no evidence of this pursuit.
  4
    In her opposition, Plaintiff also cites Blackman-Baham v. Kelly, 2017 WL 679514 (N.D. Cal.
  Feb. 21, 2017), for the proposition that a plaintiff’s failure to respond to an EEOC acceptance-of-
  claims letter should not be considered a failure to cooperate with the same. Dkt. No. 45-1 at 7-
  8. This case, however, involves neither a failure to cooperate nor a failure to respond to an
  EEOC acceptance-of-claims letter. Blackman-Baham is simply inapposite to the facts here.
  Moreover, as Plaintiff encourages, the Court has looked to the underlying Complaint of
  Discrimination in determining whether she presented her retaliation claims to the EEOC. See id.
  at 8. The answer, however, is that she did not.

                                                  10
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 11 of 15            PageID #: 289




        2.      Like or Reasonably Related

        In determining whether a plaintiff has exhausted allegations that she
        did not specify in her administrative charge, it is appropriate to
        consider such factors as the alleged basis of the discrimination, dates of
        discriminatory acts specified within the charge, perpetrators of
        discrimination named in the charge, and any locations at which
        discrimination is alleged to have occurred. In addition, the court
        should consider plaintiff’s civil claims to be reasonably related to
        allegations in the charge to the extent that those claims are consistent
        with the plaintiff’s original theory of the case.

  B.K.B., 276 F.3d at 1100. In addition, “if the two claims are not so closely related

  that a second administrative investigation would be redundant, the EEOC must be

  allowed to investigate the dispute before the employee may bring a … suit.”

  Stache v. Int’l Union of Bricklayers & Allied Craftsmen, 852 F.2d 1231, 1234 (9th

  Cir. 1988).

        Here, as discussed, in her Complaint of Discrimination, Plaintiff alleged

  three claims of disability discrimination. More specifically, she alleged, first,

  disability discrimination that occurred on September 22, 2009 when she was

  denied a requested accommodation of either working at an alternative site or

  teleworking. Second, she alleged disability discrimination that repeatedly

  occurred from 2006 until 2010 when her employer failed to engage in an

  interactive process regarding the requested accommodation to work from an

  alternative site or be transferred to another position. Third, she alleged disability


                                            11
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 12 of 15             PageID #: 290




  discrimination repeatedly occurred when her employer failed to provide her with

  guidance regarding worker’s compensation.

        In the Complaint filed in this case, Plaintiff raises, inter alia, two claims of

  retaliation. First, she alleges that, on February 16, 2010, she was retaliated against

  when her employer proposed her removal after she had engaged in protected

  activity by requesting reasonable accommodations between June 2009 and July

  2010. Compl. at ¶¶ 108, 110. Second, she alleges that she was retaliated against

  “each time” her employer failed to provide her with a reasonable accommodation

  between June 2009 and July 2010. Id. at ¶ 119.

        Other than the disability and retaliation claims appearing to involve, in some

  general sense, requests for reasonable accommodation, there is nothing like or

  reasonably related between them. Notably, the elements of the claims are

  materially different. In the disability context, a plaintiff must allege that (1) she is

  disabled within the meaning of the statute, (2) she is a “qualified individual” under

  the statute, and (3) she was discriminated against because of her disability. Nunes

  v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999). In the retaliation

  context, a plaintiff must allege that (1) she engaged in a protected activity, (2) she

  suffered an adverse employment action, and (3) there was a causal link between




                                             12
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 13 of 15            PageID #: 291




  the two. Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 863 n.16 (9th Cir.

  2016).

        As such, referencing reasonable accommodation in one set of claims is not

  like or reasonably related to their reference in the other. In the disability context,

  the failure to provide a reasonable accommodation, as alleged in the Complaint of

  Discrimination, is, if true, a form of discrimination. See 29 U.S.C. § 791(f)

  (cross-referencing, inter alia, 42 U.S.C. § 12112(b)(5)(A), which provides that

  disability discrimination can include the failure to make a “reasonable

  accommodation”). As used by Plaintiff in the instant retaliation claims, however,

  reasonable accommodation or the lack thereof is, in Count Two, a protected

  activity and, in Count Three, an adverse employment action. In this light, the

  failure to provide, and/or Plaintiff’s requests for, accommodations are simply not

  like or reasonably related in the context of each different claim.

        Other than the general involvement of reasonable accommodations, there is

  no other link or relationship between the claims. Moreover, Plaintiff’s post-hoc

  rationalization that–her claims of retaliation “overlap nearly exactly with the facts”

  of her disability discrimination claims in the Complaint (see Dkt. No. 45-1 at 10)–

  is irrelevant in this regard. See B.K.B., 276 F.3d at 1100 (explaining that “‘the

  crucial element of a charge of discrimination is the factual statement contained


                                             13
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 14 of 15              PageID #: 292




  therein.’”) (quoting Sanchez v. Standard Brands, Inc., 431 F.2d 455, 462 (5th Cir.

  1970)) (alteration omitted). It would, thus, not have been redundant for the EEOC

  to have investigated any dispute regarding retaliation. See Stache, 852 F.2d at

  1234.

          Further, Plaintiff’s claims of retaliation are not “within the scope of an

  EEOC investigation that reasonably could be expected to grow out of [her]

  allegations” of disability discrimination. See Leong, 347 F.3d at 1122 (quotation

  omitted). As discussed, the two sets of claims concern different elements. In the

  disability context, an investigation would look to whether a person is disabled,

  qualified, and discriminated against on account of her disability. In the retaliation

  context, however, an investigation would look to whether a person has engaged in

  a protected activity, whether the person has suffered an adverse employment

  action, and whether there is a link between the two. In light of the allegations in

  the Complaint of Discrimination, none of which provide any indication that

  Plaintiff was retaliated against because she requested a reasonable accommodation,

  the latter could not reasonably be expected to grow out of the former.

                                      CONCLUSION

          In summary, even “[t]he rule of liberal construction does not suggest that a

  plaintiff sufficiently exhausts [her] administrative remedies … by merely


                                              14
Case 1:19-cv-00394-DKW-RT Document 49 Filed 06/01/20 Page 15 of 15             PageID #: 293




  mentioning the word ‘discrimination’ in his or her EEOC administrative charge.”

  Freeman v. Oakland Unified Sch. Dist., 291 F.3d 632, 637 (9th Cir. 2002). Here,

  although Plaintiff is not entitled to a liberal construction of her administrative

  charge because she was represented by counsel, even if she was, at best, it could be

  said that she mentioned the word “reprisal” therein. That, however, is not enough

  to exhaust. See id. If it was, there would be little point in the administrative

  charge’s factual statement being “the crucial element” of the same. See B.K.B.,

  276 F.3d at 1100. Here, Plaintiff’s factual statement clearly only mentioned that

  she was discriminated against on account of her disabilities and, thus, she did not

  present a claim of retaliation to the EEOC. In addition, as discussed herein, from

  those clear statements, there was no link or relationship to claims of retaliation and

  no investigation that could reasonably be expected to grow to encompass such

  claims. As a result, the motion for partial dismissal or, in the alternative, for

  partial summary judgment of Counts Two and Three, Dkt. No. 33, is GRANTED

  due to Plaintiff’s failure to administratively exhaust those claims.

        IT IS SO ORDERED.

        DATED: June 1, 2020 at Honolulu, Hawai‘i.




                                             15
